Fowler, S.
An instrument purporting to be a will and an instrument purporting to be a codicil thereto are presented for probate. The first sixteen paragraphs of the will contain several legacies, but do not dispose of the residue of the estate. The seventeenth paragraph contains the appointment of executors and is followed by the testimonium clause, which states that the instrument was executed on June 8, 1913. Then follows the signature of the testatrix. The signature is followed by a paragraph numbered eighteenth, which disposes of the residue of the estate, and after that is the attestation clause which was signed by the witnesses on November 3,1914, when the testatrix published the instrument and requested the *125witnesses to sign it. The codicil, while not referring to the will by date, recites a bequest in the will, revokes it and bequeaths to the daughter of the legatee the share of the estate which had been bequeathed to her father by the will. The testatrix declared the instrument to be á codicil to her will and expressly directed that the codicil should be a part of it. The codicil was duly executed.
While the earlier instrument could not, when taken alone, be admitted to probate because it was not signed by the testatrix ánd the witnesses at the end thereof, inasmuch as it is an attested instrument, that portion of it which precedes the signature of the testatrix was incorporated into the codicil, and both should be admitted to probate. Present a decree setting forth therein in haec verba the will admitted to probate.
Probate decreed.